NO. 07-06-0310-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                    AUGUST 16, 2006

                          ______________________________

          NESHA LITTLE, INDIVIDUALLY AND AS REPRESENTATIVE OF
        THE ESTATE OF EARNEST LEE LITTLE, DECEASED AND AS NEXT
                FRIEND OF VALENCIA ELISE LITTLE, A MINOR;
               AND KENARDIS TORNELL LITTLE, APPELLANTS

                                           V.

      RICHARD B. MENDELSSOHN, M.D., TIMOTHY I. OSONMA, M.D.,
 EMANON, P.A., AND INPATIENT CONSULTANTS OF TEXAS, PLLC, APPELLEES
                  _________________________________

              FROM THE 288th DISTRICT COURT OF BEXAR COUNTY;

              NO. 2003-CI-13262; HONORABLE LORI MASSEY, JUDGE
                       _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       On July 18, 2006, appellants filed a Motion to Dismiss Appeal. No decision of this

Court having been delivered to date, we grant the motion. Accordingly, the appeal is

dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith. TEX . R. APP. P. 42.1.

                                                James T. Campbell
                                                    Justice